Citation Nr: 1031566	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  09-07 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for right 
knee disability as secondary to service-connected disability.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for left hip 
disability as secondary to service-connected disability.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and G.W.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1951 to July 1954.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The RO in Houston, Texas, currently holds 
jurisdiction over the claims.  As discussed more fully below, the 
Board has rephrased the issues on appeal to better reflect the 
procedural status of the claims.

In July 2010, the Veteran appeared and testified before the 
undersigned Acting Veterans Law Judge.  The hearing transcript is 
associated with the claims folder.


FINDINGS OF FACT

1.  An unappealed February 2002 RO rating decision denied a claim 
of service connection for right knee disability on the basis that 
degenerative arthritis of the right knee was not shown to have 
been incurred in or aggravated by service, manifest to a 
compensable degree within one year from discharge from service, 
and/or proximately due to service-connected disability.

2.  Evidence received since February 2002 RO decision denying 
service connection for right knee disability is not new and 
material as it does not include any previously unconsidered 
competent evidence tending to show that the Veteran's 
degenerative arthritis of the right knee was incurred in or 
aggravated by service, manifested to a compensable degree within 
one year from discharge from service and/or is proximately due to 
service-connected disability.

3.  An unappealed February 2002 RO rating decision denied a claim 
of service connection for left hip disability on the basis that a 
left disability was not shown to have been incurred in or 
aggravated by service, that arthritis did not manifest to a 
compensable degree within one year from discharge from service, 
and that a left hip disability was not proximately due to 
service-connected disability.

4.  Evidence received since February 2002 RO decision denying 
service connection for left hip disability is not new and 
material as it does not include any previously unconsidered 
competent evidence tending to show that the Veteran's left hip 
disability was incurred in or aggravated by service, that left 
hip arthritis manifested to a compensable degree within one year 
from discharge from service and/or that a left hip disability is 
proximately due to service-connected disability.

5.  The Veteran is service-connected for PTSD, rated as 30 
percent disabling effective October 29, 2004 and 70 percent 
disabling effective February 26, 2009; urethral stricture 
disease, rated as 40 percent disabling effective October 29, 
2004; bilateral hearing loss, rated as 30 percent disabling 
effective October 29, 2004; internal derangement of the left 
knee, status post left knee arthroplasty, rated as 100 percent 
disabling under 38 C.F.R. § 4.30 effective September 14, 2004 and 
30 percent disabling November 1, 2005; degenerative disc disease 
of the lumbar spine, rated as 20 percent disabling effective 
October 30, 2000; tinnitus, rated as 10 percent disabling 
effective January 7, 1999; and basal cell carcinoma, rated as 10 
percent disabling effective October 29, 2004.

6.  For the time periods from October 29, 2004 to October 31, 
2005, as well as from February 26, 2009 to the present, the 
Veteran has been awarded 100 percent compensation benefits.

7.  For the time period from November 1, 2005 to February 25, 
2009, the Veteran held a combined 90 percent schedular rating.

8.  For the time period from November 1, 2005 to February 25, 
2009, the Veteran was precluded from obtaining and maintaining 
substantially gainful employment due to service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The February 2002 RO rating decision that denied service 
connection for right knee disability is final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (2009).

2.  New and material evidence has not been received since the 
February 2002 RO rating decision that denied service connection 
for right knee disability and that claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2009).

3.  The February 2002 RO rating decision that denied service 
connection for left hip disability is final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (2009).

4.  New and material evidence has not been received since the 
February 2002 RO rating decision that denied service connection 
for left hip disability and that claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2009).


5.  For the time period from November 1, 2005 to February 25, 
2009, the criteria for entitlement to TDIU have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.16(a), 
4.25, 4.26 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection claims

The RO has adjudicated the Veteran's claim of service connection 
for right knee disability on the merits.  The RO has also 
declined to review the claim of service connection for left hip 
disability on the merits on the basis that new and material 
evidence has not been submitted to reopen a prior final decision. 

The Board has an obligation to make an independent determination 
of its jurisdiction regardless of findings or actions by the RO.  
Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 
Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  It is 
well-established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each issue before 
adjudicating the merits and that, once apparent, a potential 
jurisdictional defect may be raised by the court, tribunal or any 
party, sua sponte, at any stage in the proceedings.  Barnett, 83 
F.3d at 1383.

Historically, a February 2002 RO rating decision denied a claim 
of service connection for a right knee disability on the basis 
that degenerative arthritis of the right knee was not shown to 
have been incurred in or aggravated by service, to have 
manifested to a compensable degree within one year from discharge 
from service, and/or to be proximately due to service-connected 
disability.

The February 2002 RO rating decision also denied a claim of 
service connection for a left hip disability on the basis that 
left hip disability was not shown to have been incurred in or 
aggravated by service, that arthritis did not manifest to a 
compensable degree within one year from discharge from service, 
and that a left hip disability was not proximately due to 
service-connected disability.

By letter dated February 15, 2002, the Veteran was provided 
notice of this decision and his appellate rights, but he did not 
initiate an appeal.  The February 2002 RO rating decision, 
therefore, is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.300, 
20.302, 20.1103.

The Veteran filed his application to reopen the claims in January 
2004.  As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based solely 
upon the same factual basis.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  However, if the claimant can thereafter present new 
and material evidence, then the claim shall be reopened and the 
former disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  38 C.F.R. § 3.156(a).  See generally 66 
Fed. Reg. 45620 (August 29, 2001).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence relied upon in reopening the claim must be 
both new and material.  Smith v. West, 12 Vet. App. 312 (1999).

The Board notes that separate theories in support of a claim for 
a particular benefit are not equivalent to separate claims, and 
that a final denial on one theory is a final denial on all 
theories.  Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006); 
Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005).


For direct service connection to be awarded, there must be 
competent evidence showing: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); 38 U.S.C.A. § 1110. 

A disorder may also be service-connected if the evidence of 
record reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating in service onset of a disease 
or disability.  Savage, 10 Vet. App. at 495-496.  Disorders 
diagnosed after discharge may still be service-connected if all 
the evidence, including pertinent service records, establishes 
that the disorder was incurred in service.  38 C.F.R. § 3.303(d); 
Combee, 34 F.3d at 1043 (Fed. Cir. 1994).

For Veterans who engaged in combat, VA accepts as sufficient 
proof lay statements of the occurrence of combat-related trauma 
if consistent with the circumstances, conditions, and/or 
hardships of service, notwithstanding the fact that there is no 
official of such incurrence and, to that end, reasonable doubt is 
to be resolved in the Veteran's favor.  38 U.S.C.A. § 1154(b).  
These provisions serve to reduce the evidentiary burden for 
combat Veterans with respect to the submission of evidence of 
incurrence or aggravation of an injury or disease in service, but 
do not obviate the ultimate burden of establishing a nexus 
between such incurrence or aggravation to a current disability.  
Clyburn v. West, 12 Vet. App. 296, 303 (1999); Wade v. West, 11 
Vet. App. 302, 305 (1998); Arms v. West, 12 Vet. App. 188, 194 
(1999).

Some chronic diseases, including arthritis, may be presumed to 
have been incurred in service, if they become manifest to a 
degree of ten percent or more within one year of the date of 
separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 
38 C.F.R. §§ 3.307(a), 3.309(a).

For secondary service connection, service connection may be 
granted for a disability that is proximately due to, or the 
result of, an established service-connected disorder.  38 C.F.R. 
§ 3.310.  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due to 
the natural progress of the nonservice-connected disease, will be 
service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
the latter instance, the nonservice-connected disease or injury 
is said to have been aggravated by the service-connected disease 
or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service-connected 
disability, such veteran shall be compensated for the degree of 
disability over and above the degree of disability existing prior 
to the aggravation.  38 C.F.R. § 3.322.

Temporary or intermittent flare-ups of symptoms of a condition, 
alone, do not constitute sufficient evidence aggravation unless 
the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen v. Principi, 7 Vet. App. 
439 (1995), which addressed the subject of the granting of 
service connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 
3.310(b) was moved to sub- section (c).  Under the revised 
section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and 
not due to the natural progress of the nonservice-
connected disease, will be service connected.  
However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a 
service-connected disease or injury unless the 
baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence 
created before the onset of aggravation or by the 
earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of 
the nonservice-connected disease or injury.  The 
rating activity will determine the baseline and 
current levels of severity under the Schedule for 
Rating Disabilities (38 C.F.R. part 4) and determine 
the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity 
due to the natural progress of the disease, from the 
current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)) 
(emphasis added).

Evidence before the RO in February 2002 included the Veteran's 
service treatment records (STRs) which did not reflect lay or 
medical evidence of chronic right knee and/or left hip disability 
in service.  There was no evidence of right knee and/or left hip 
arthritis within the first postservice year.  Rather, the Veteran 
had argued that he manifested disabilities of the right knee and 
left hip as secondary to service-connected disabilities.  He 
primarily argued that disability associated with his service-
connected left knee disability resulted in a gait imbalance that, 
over the years, had caused disability involving his right knee 
and left hip.

At the time of the RO's February 2002 rating decision, the 
Veteran had been service-connected for internal derangement of 
the left knee, rated as 20 percent disabling.  At that time, the 
RO awarded service connection for degenerative disc disease of 
the lumbar spine, and assigned an initial 20 percent disability 
rating.  

A November 2001 VA Compensation and Pension (C&P) examiner found 
that the Veteran's lumbar spine disability was related to the 
Veteran's "initial injury," which involved a falling injury in 
service.  The VA C&P examiner also opined that it was less likely 
than not that the Veteran's other orthopedic complaints were 
related to his left knee pain, based upon a medical principle 
that injury in one joint or one joint system was not associated 
with other injuries such as overuse syndromes claimed by the 
Veteran.  The VA C&P examiner indicated that the Veteran was 
relying upon a theory raised by a local doctor.  Additional 
evidence included a prior diagnosis of sciatica involving the 
left leg and hip.

Evidence added to the claims folder since the RO's February 2002 
rating decision includes the Veteran's argument that his right 
knee disability results from over 50 years of overcompensating 
for his service-connected left knee disability.  He further 
argues that his lumbar spine disability has caused a left hip 
disability.  At his hearing in July 2010, the Veteran recalled 
that one physician had related his left hip disability as being 
secondary to his service-connected disability.  In attempting to 
reopen these claims, the Veteran has simply reiterated 
contentions considered by the RO in 2002.  As such, the Veteran's 
statements do not constitute new evidence.

A November 2006 friend statement, which is new, speaks generally 
to the Veteran's physical debilitation over the last several 
years and is not material to the dispositive issues on appeal.

Additionally, the medical records associated with the claims 
folder do not include any competent medical opinion relating the 
Veteran's right knee and/or left hip disability as having an 
inservice onset, or being related to active service and/or being 
proximately due to service-connected disability.  There is also 
no evidence of arthritis being manifest to a compensable degree 
within one year from service.

Rather, a VA C&P orthopedic examiner in October 2006 provided 
opinion that the Veteran's right knee condition was not caused 
by, a result of, or secondary to the service-connected left knee 
arthroplasty as the Veteran's degenerative changes in the right 
knee was a condition most likely due to the aging process, as 
most of the elderly population presented with osteoarthritic (OA) 
knees.  The VA examiner further opined that the Veteran's right 
knee disability was not aggravated beyond the natural progression 
of the disorder.

Overall, while there are additional medical records and opinions 
not previously considered, none of this evidence is material as 
none of it relates the Veteran's right knee and/left hip 
disabilities to service and/or service-connected disability.

In so deciding, the Board notes that the Veteran has been awarded 
the Combat Infantry Badge.  However, the provisions of 
38 U.S.C.A. § 1154(b) are not applicable as the Veteran has not 
alleged that his right knee and/or left hip disability was 
incurred or aggravated during combat.  

Additionally, at his hearing, the Veteran briefly mentioned his 
prior exposure to ionizing radiation in service, which forms the 
basis for his award of service connection for basal cell 
carcinoma.  The Veteran did not argue that his ionizing radiation 
exposure had any bearing on his right knee and left hip 
disabilities.  The Board, in an independent review of VA 
regulations, notes that the presumptive and special developmental 
procedures pertaining to ionizing radiation claims provide no 
basis to grant, reopen or further develop these claims.  See 
38 U.S.C.A. §§ 3.309(d), 3.311.

As a whole, the evidence received since the February 2002 RO 
rating decision, when viewed either alone or in light of all of 
the evidence of record, is not new and material.  Therefore, the 
appellant's application to reopen the claims of service 
connection for right knee disability and left hip disability must 
be denied.

TDIU

The RO has construed the Veteran's October 29, 2004 filing for an 
increased rating for service-connected left knee disability as an 
informal TDIU claim.  In pertinent part, the Veteran is service-
connected for PTSD, rated as 30 percent disabling effective 
October 29, 2004 and 70 percent disabling effective February 26, 
2009; urethral stricture disease, rated as 40 percent disabling 
effective October 29, 2004; bilateral hearing loss, rated as 30 
percent disabling effective October 29, 2004; internal 
derangement of the left knee, status post left knee arthroplasty, 
rated as 100 percent disabling under 38 C.F.R. § 4.30 effective 
September 14, 2004 and 30 percent disabling November 1, 2005; 
degenerative disc disease of the lumbar spine, rated as 20 
percent disabling effective October 30, 2000; tinnitus, rated as 
10 percent disabling effective January 7, 1999; and basal cell 
carcinoma, rated as 10 percent disabling effective October 29, 
2004.

For the time period from October 29, 2004 (the date of filing of 
claim) to October 31, 2005, the Veteran was in receipt of a 
temporary 100 percent convalescence rating.  Since February 26, 
2009, the Veteran has been in receipt of a 100 percent schedular 
rating for service-connected disabilities.  For these time 
periods, the issue of entitlement to TDIU is moot as 100 percent 
VA compensation had been awarded.  See Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994); VAOPGCPREC 6-99 (June 7, 1999) (a TDIU 
claim may not be considered when a 100 percent rating is in 
effect as no additional monetary benefit would accrue to a 
veteran).

However, the Veteran was not in receipt of 100 percent 
compensation benefits for the time period from November 1, 2005 
to February 25, 2009.  For this time period, the Veteran held a 
combined 90 percent schedular rating.  As such, the Veteran is 
eligible for consideration of a TDIU rating under 38 C.F.R. 
§ 4.16(a).

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe that 
it is impossible for the average person to secure and follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the United 
States Court of Appeals for Veterans Claims (Court) discussed the 
meaning of "substantially gainful employment."  In this 
context, it noted the following standard announced by the United 
States Federal Court of Appeals in Timmerman v. Weinberger, 510 
F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

However, in order to be granted TDIU, the Veteran's service-
connected disabilities, alone, must be sufficiently severe to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).

In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone are 
of sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be 
given to the Veteran's level of education, special training, and 
previous work experience when arriving at this conclusion, but 
factors such as age or impairment caused by non-service-connected 
disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  In general, VA regulations 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.

The facts of this issue may be briefly summarized.  The Veteran 
primarily had a post-service occupation as an automobile convoy 
truck driver.  He last worked in the mid-1980's following work-
related injuries to his lumbar and cervical spines.  
Educationally, the Veteran did not graduate from high school.

The Veteran underwent a service-connected total left knee 
replacement in September 2004, which clearly impacts his ability 
to work as a truck driver.  An October 2006 VA C&P orthopedic 
examination report described the Veteran's service-connected low 
back disability as having a severe effect on his ability to 
perform chores.  A December 2006 VA C&P audiology examination 
described the service-connected left ear hearing loss as 
"profound" at 3,000 and 4,000 Hertz.  A VA clinical record 
dated October 2005 found that the Veteran's PTSD resulted in 
serious impairment of his psychological, social, and occupational 
functioning, consistent with being unable to keep a job.  See 
38 C.F.R. § 4.130; Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).

Addressing this matter in a practical manner, and considering the 
compensable service-connected impairments involving the Veteran's 
psychiatric, genitourinary, auditory, and musculoskeletal 
systems, the Board resolves reasonable doubt in favor of the 
Veteran by finding that his service-connected disabilities has 
rendered him unable to secure or follow substantially gainful 
employment, consistent with his limited educational and 
occupational training, for the time period since November 1, 
2005.  38 U.S.C.A. § 5107.  

Thus, the Board finds that the Veteran is entitled to TDIU for 
the time period from November 1, 2005 to February 25, 2009.  As 
indicated above, the Veteran was awarded 100 percent compensation 
benefits for the time periods from October 29, 2004 (the date of 
filing of claim) to October 31, 2005 as well as since February 
26, 2009.  To the extent that he seeks an award of TDIU for these 
time periods, this aspect of his claim must be dismissed for lack 
of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (where 
law is dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement).

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

With respect to the TDIU claim, the Board is granting in full the 
benefits sought on appeal.  Notably, since the filing of claim in 
October 2004, the Veteran is now in receipt of 100 percent 
compensation benefits.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and will 
not be further discussed.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide.

Specific to the applications to reopen, a claimant must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

In general, the notice requirements described above apply to all 
five elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service and 
the disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

A pre-adjudicatory RO letter in May 2004 notified the Veteran of 
the types of evidence and/or information deemed necessary to 
substantiate a service connection claim for left hip disability 
as secondary to service-connected disability.  In particular, the 
RO advised the Veteran to submit medical evidence of a connection 
between service-connected disability and left hip disability.  He 
was further advised of the definition of aggravation.  
Additionally, the Veteran was notified of the relative duties 
upon himself and VA in developing his claim.

A pre-adjudicatory RO letter in April 2005 notified the Veteran 
of the prior final denial for the right knee claim, the reasons 
for the prior final denial, and the types of evidence and 
information deemed necessary to both reopen and substantiate the 
claims.  The Veteran was further notified of the relative duties 
upon himself and VA in developing this claim.

A pre-adjudicatory RO letter in October 2006 notified the Veteran 
of the criteria for establishing initial disability ratings and 
effective dates of awards, should service connection be 
established.

As reflected above, the Veteran has been provided fully compliant 
VCAA notice on the right knee disability claim.  The Veteran was 
not provided technically Kent compliant notice on his left hip 
disability claim, but such error was clearly not prejudicial to 
the Veteran in this claim.  In this respect, the same type of 
evidence is required to both reopen and substantiate this claim.  
As such, the Veteran has been informed of the evidence needed to 
reopen this claim.

The Board further notes that the Veteran appeared before the 
undersigned in July 2010.  At that time, the Veteran was 
specifically advised that his claims were being denied based upon 
lack of medical evidence.  See Transcript of Veteran's July 2010 
Hearing, p. 13.  See generally Bryant v. Shinseki, No. 08-4080 
(U.S. Vet. App. Jul. 1, 2010) (per curiam) (noting a hearing 
officers duty under 38 C.F.R. § 3.103(c)(2) to suggest the 
submission of possibly overlooked evidence).  Thus, the Veteran 
has been fully advised of the types of evidence and/or 
information deemed necessary to reopen and substantiate both 
claims.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Veteran's STRs, and private medical records 
identified by the Veteran as relevant to his claims, had 
previously been associated with the claims folder.  The RO has 
obtained VA clinical records with respect to the claims on 
appeal.  There are no outstanding requests for VA to obtain any 
private medical records which the Veteran has both identified and 
authorized VA to obtain on his behalf. 

As the applications to reopen are denied, VA has no duty to 
obtain medical opinion on these claims.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  The RO did afford the Veteran VA 
examination and opinion on the right knee claim.  Although not 
legally required, the Board notes that the RO obtained a fully 
adequate medical opinion which evaluates the record and provides 
an accepted medical principle for supporting the ultimate 
conclusion reached.  The Board finds that this examination report 
is adequate for rating purposes.

Significantly, the Veteran and the representative in this case 
have not identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the claims.


ORDER

New and material evidence having not been obtained, the 
previously denied claim of entitlement to service connection for 
right knee disability is not reopened and remains denied.

New and material evidence having not been obtained, the 
previously denied claim of entitlement to service connection for 
left hip disability is not reopened and remains denied.

For the time period from November 1, 2005 to February 25, 2009, 
the claim of entitlement to TDIU is granted.


____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


